Title: To Benjamin Franklin from Richard Bache, 7 April 1779
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond. Sir
Philada: April 7th: 1779—
I remain without a single line from you since the arrival of Monsr. Gerard, and esteem myself very unfortunate in so doing, however I continue paying my attentions to you by every opportunity I hear of—this goes via St. Eustatia, and serves to hand to you a circular Letter from Mr. Shee and myself, having formed a Connection with that Gentleman to do business in the Commission way, not only for France, but other Nations in Europe, with whom we wish to form a connection, in a commercial Line— Finding it difficult to obtain here the names of the principal houses in the different ports of France, and elsewhere, I beg leave to trouble you with a number of our circular Letters, to address & forward to such houses as from your general knowledge, in Europe, you think would be likely to do business this way— You will discover that some of the Letters sent you, are particularly calculated for France; the others, for Spain, Holland, or elswhere,—I must beg of you to send me a list of the names of those houses the Letters are sent to— I have wrote to you again and again concerning your different inquiries, I trust some of my Letters have reached you— I hope you have received one of the setts of the bills remitted you for Interest of your Money in the loan Office, the Marquis de la Fayette, carried one sett, one sett, I know was taken, the other I am in doubt about— The Family is well and join me in love & duty— We are expecting an increase of it in a few Months— My love to Ben & Temple—I remain Dear Sir Your affectionate Son
Rich: Bache
Dr: Franklin
 
Addressed: Dr: Franklin
